 CARPENTERS M
ID
-ATLANTIC REGIONAL CO
UNCIL 
(STARKEY CONSTRUCTION
) 61 Mid
-Atlantic Regional Council of Carpenters 
and
 Goodell, Devries, Leech & Dann, LLP 
and 
Starkey Construction Company, Inc. 
Case 5
ŒCCŒ1289 November 2, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
, PEARCE
, AND 
HAYES 
 This case concerns whet
her the Respondent, Mid
-Atlantic Regional Council of Carpenters (the Union), 
violated Section 8(b)(4)(ii)(B) of the Act by displaying a 

large stationary banner proclaiming a ﬁlabor disputeﬂ at 
the location of a secondary e
mployer.
1  The judge found 
the vio
lation, concluding that the banner display const
i-tuted ﬁcoercive picketingﬂ with an object of forcing the 
secondary employer to cease doing business with the 
primary e
mployer.
 The Board has considered the d
ecision and the record 
in light of the exceptions 
and briefs and has decided to 
reject the judge™s conclusions co
nsistent with our recent 
decisions in 
Carpenters Local 1506 (Eliason & Knuth of 
Arizona)
, 355 NLRB 
797 (2010); 
Carpenters Local 1506 
(Associated General Contractors)
, 355 NLRB 
1137 (2010); and 
Carpenters Local 1506 (Held Prope
rties)
, 356 NLRB 
21 (2010).  In 
Eliason
, supra, we co
ncluded 
that the union™s display of large stationary ba
nners did 
not violate Section 8(b)(4)(ii)(B) of the Act.  We find 
that the banner display in this case was, for all
 rel
evant 
purposes, the same as the conduct found lawful in 
El
i-ason
.  We further find, for the reasons set forth in 
Held 

Properties
, supra, that the banner display was not re
n-dered unlawful because it was preceded at the se
condary 
location by area
-standard
s picketing using trad
itional 
picket signs that named only the primary emplo
yer, 
Starkey Construction.
2  In accord with these dec
isions, 
1 On March 2, 2006, Admini
strative Law Judge Eric M. Fine issued 
the attached decision, which was supplemented by two errata.  The 
Union filed exceptions and a supporting brief, and the American Fede
r-ation of Labor and Congress of Industrial Organizations an
d its Buil
d-
ing and Construction Trades D
epartment filed an amici curiae brief in 
support of the Union™s exce
ptions.  The General Counsel and Charging 
Party filed answering briefs, and the Union filed a reply brief.
 2 The General Counsel™s stated position a
t the hearing was that 
ﬁthere™s nothing unlawful about the area
-standards picketing that o
c-curred b
efore the banner was erected,ﬂ and that he was not ﬁrely[ing] 
on any conduct that came before the bannering to allege that the banner 

conduct was unlawful.ﬂ 
 In light of this di
sclaimer, the judge clearly 
went beyond the General Counsel™s theory of the case in relying on the 
prior picketing (which included the display of a large inflatable rat) to 
find the banner display unlawful. See 
Paul Mueller Co.
, 332 NLR
B 1350 (2000) (judge i
mproperly proceeded to find violation of the Act 
on theory expressly di
sclaimed by the General Counsel). 
 we find that the Union™s banner display in this case did 
not violate Se
ction 8(b)(4)(ii)(B).
3 ORDER
 The complaint is di
smissed.
      MEMBER 
HAYES
, dissenting.
 Moreover, while the judge repeatedly cited the prior picketing, he 
did not carefully analyze the nature of that activity or expl
ain his r
a-tionale for finding that the subsequent banner display constituted ﬁcoe
r-cive picketingﬂ or otherwise coe
rcive activity.  The banner named only 
the secondary employer
Šthe law firm of Goodell, DeVries, Leech & 
Dann.  The Union™s dispute with the la
w firm concerned the use of 
Starkey in the expansion of the firm™s offices.  But the picketing that 
occurred between May 26 and July 15, 2005, involved tr
aditional picket 
signs naming Starkey, and concluded more than 3 weeks before the 
banner display began
 on August 9.  Although subsequent picketing 
occurred between July 18 and August 5, it r
elated to a wholly separate 
dispute i
nvolving neither the law firm nor Starkey and the picket signs 
used in the later picketing named only an e
ntirely separate employer
, Wilhelm Commercial Builders, which had been r
etained by another 
tenant in the buil
ding.  
 Despite these facts, and wit
hout analyzing the precise nature of the 
prior picketing or its timing, the judge found that the Union™s ba
nner 
display, naming only the
 law firm,  ﬁwas a continuation of its prior 
pic
keting activity,ﬂ and constituted ﬁpicketingﬂ and coercive conduct.  
We find that the judge™s decision pr
ovides no logical link between the 
prior picketing and his finding that the banner display was unlawful
.  We conclude, therefore, that there is nothing in his decision that might 
persuade us to deviate from our holdings in 
Eliason 
and 
Held Prope
r-ties.
 3 We reject the judge™s reliance on the testimony of Thomas Goss as 
evidence of coercion.  Goss, a joint ow
ner of the law firm, testified that 
the Union™s banner display had the p
otential to cause damage to the 
firm™s business.  The judge, in fn. 4 of his decision, cites as authority 

the Supreme Court™s decision in 
NLRB v. R
etail Store Employees
, 447 
U.S. 607, 
611 (1980) (
Safeco
), that the ﬁpotential damage to a secon
d-
ary employer is one element in assessing whether a union™s conduct is 
coe
rciveﬂ under 8(b)(4).  But that case involved picketing, not a banner 
display, and therefore is not relevant to the question
 of coercion in this 
case.  In 
Safeco
, the Court distinguished between permissible product 
pic
keting and impermissible secondary picketing, but as we held in 
Eliason
, the banner display here was not picketing of any sort.  See also 
Eliason
, supra at 806, f
n. 30 (ﬁstationary holding of banners announ
c-ing a labor dispute, even if such conduct is intended to and does in fact 
cause consumers freely to choose not to patronize the secondary e
m-ployer, does not constitute such direct, coercive interference with the
 employer™s operations or a threat thereof.ﬂ) Accordingly, we find it 
unnecessary to rule on the Union™s r
equest that the record be reopened 
to allow cross
-examination of Goss r
egarding the potential damage to 
the law firm that the Union™s banner di
splay m
ay have had.
 The judge only briefly mentioned the General Counsel™s theory that 
the Union™s banner display was coercive b
ecause it constituted ﬁsignal 
picketingﬂ and expressly did not reach his theory that the banner di
s-play constituted fraudulent speech b
ecause the banner did not name 
Starkey as the employer with whom the Union had a pr
imary dispute.  
The General Counsel did not except to the judge™s treatment of these 
theories, although the Union does dispute the signal
-picketing th
eory.  
In any event, we
 note that these two theories were fully addressed and 
rejected by the Board in 
Eliason
, supra at 805
Œ806 (signal picke
ting) 
and 811 (fraudulent speech). 
 356 NLRB No. 19
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 62 The bannering activity at issue in this case is essentia
l-ly the same as in 
Eliason & Knuth
, 355 NLRB 
797 (2010).  For the reasons fully set forth in the joint dissent 
in that case, I would find a violation here.
4  Th
e banne
r-ing involves the placement of union agents hol
ding a 
large banner proximate to the premises of a neutral e
m-ployer who is doing business with an employer who is 
the primary target in a labor dispute with the Respo
ndent.  
The predominate element of s
uch bannering is confront
a-tional conduct, rather than persuasive speech, designed to 

promote a total boycott of the neutral employer™s bus
i-ness, and thereby to further an objective of forcing that 
employer to cease doing business with the primary e
m-ployer 
in the labor dispute.  Like picketing, this banne
r-ing activity is the precise evil that Congress intended to 
outlaw through Section 8(b)(4)(ii)(B), and the proscri
p-tion of this conduct raises no constitutional concerns.  I 
therefore dissent from my colleag
ues™ failure to enforce 
the Act as intended.
  James C. Panousos, Esq., 
for the General Counsel. 
 Daniel M. Shanley, Esq., 
of Los Angeles, California 
and
 Brian 
F. Quinn, Esq.
, of Washington, D.C. for the Respondent.
  Eric Hemmendinger, Esq., 
of Baltimore, M
aryland, for the 
Char
ging Party
 . DECISION 
 STATEMENT OF THE 
CASE 
 ERIC 
M. FINE
, Administrative Law Judge. This case was tried 
in Baltimore, Maryland, on December 21, 2005. The charge 
was filed on August 15, 2005, by Goodell, DeVries, Leech & 
Dann, LLP (re
ferred to as Goodell or the Charging Party) 
against the Mid
-Atlantic Regional Council of Carpenters (r
e-ferred to as the Union, the Council, or as Respondent).
1 The 
complaint issued on November 17, alleging the U
nion engaged 
in picketing and fraudulent unpr
otected speech since August 9, 
in violation of Section 8(b)(4)(ii)(B) of the Act by attempting to 

cause Goodell and Constantine Commercial Construction, Inc., 
(Constantine), and other persons engaged in commerce to cease 
doing business with Starkey Constru
ction Co., Inc. (Starkey). 
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel, and the Union, I make the following 
 FINDINGS OF 
FACT 
 I. JURISDICTION 
 The parties 
stipulated that: Goodell, a Maryland limited li
a-bility partnership jointly owned by David W. Allen, Richard M. 

Barnes, Bon
nie J. Beavan, Thomas J. Cullen Jr., E. Charles 
Dann
 Jr., Donald L. D
eVries, Jr., Charles P. Goodell
 Jr., Tho
m-4 Unlike in 
Eliason
, the bannering here was preceded by picketing.  
While I would find the bannering 
 unla
wful even in the absence of 
picketing, the occurrence of  picketing soon before or after bannering 
serves to unde
rscore the common coercive aspects of the two activities.  
 1 All dates are in 2005 unless otherwise i
ndicated
 as M. Goss, Amy B. Heinr
ich, Jeffrey J. Hines, Kelly Hughes
-Iverson, Kamil Ismail, Sidney G. Leech, M
ichael L. Lisak, 
Craig B. Merkle, Thomas V. Monahan
 Jr., Susan T. Preston, 
Thomas J. S. Waxter, III, and Linda S. Woolf, is e
ngaged in 
providing legal representation and legal ser
vices at its Balt
i-more, Maryland facility from where during the past 12 months 
it derived gross revenues in excess of $250,000, and performed 
services valued in excess of $50,000 in states other than the 
State of Maryland. Starkey, a corporation, with a fa
cility in 
Cockeysville, Maryland, has been engaged as a drywall co
n-tractor in the construction industry, providing commercial 
building construction services, and during the past 12 months 
has purchased and received at its Cockeysville, Maryland facil
i-ty go
ods valued in excess of $50,000 directly from points ou
t-side the S
tate of Maryland. Constantine, a corporation with a 
Timonium, Maryland facility has been engaged as a general 

contractor in the construction i
ndustry, providing commercial 
building constru
ction services, and during the past 12 months 
has purchased and received at its Timonium, Maryland facility 
goods valued in excess of $50,000 directly from points outside 
the State of Maryland. At all material times, Goodell, Starkey, 
and Constantine are eac
h employers engaged in commerce, and 

persons engaged in commerce or in an industry affecting co
m-merce within the meaning of Section 2(1), (2), (6), and (7) of 

the Act. The Union is a labor organization within the mea
ning 
of Se
ction 2(5) of the Act. 
 II. ALLEGED UNFAIR LABOR P
RACTICES 
 The information set forth immediately below was derived 
from the parties™ written stipulation: 
  Beginning in January 2005, Goodell sought to expand 
its o
ffices located at the Alex Brown Building, One South 
Street, Baltimore, 
Maryland. Goodell contracted with 

Constantine to perform the construction. Constantine su
b-contracted the drywall work for the construction to Star
k-ey. The Union was not recognized or certified as the co
l-lective bargaining representative of any employees e
m-ployed by Constantine and/or Starkey, nor has the Union 
demanded recognition as the collective bargaining repr
e-sentative or sought to organize any employee employed by 

Constantine and/or Starkey. The Union does not dispute 
the wages paid by Constantine or 
Goodell to their emplo
y-ees; therefore, the Union has no primary dispute with Co
n-stantine or Goodell. The Union™s primary l
abor dispute is 
with Starkey. The Union does dispute the wages paid by 
Starkey to its employees who are or were working on 
Goodell™s p
roject. 
 On or about August 9, 2005, and continuing to the pr
e-sent, with the exception of about one week in November 
2005, the Union displayed at the job site, a banner appro
x-imately 20 feet by 4 feet in size. The banner is white, with 
ﬁShame On Goodell De
Vries, Leech & Dann, LLPﬂ a
p-pearing in capital letters approximately eleven (11) inches 
high in black. At both ends of the banner, the words 
ﬁLABOR DISPUTEﬂ appeared in red capital letters a
p-proximately eight (8) inches high. Since on or about A
u-gust 9, 20
05, the banner was displayed on a public sid
e-walk at South Street, directly outside the Alex Brown 
                                                            CARPENTERS MID
-ATLANTIC REGIONAL CO
UNCIL 
(STARKEY CONSTRUCTION
) 63 Building approximately 25 to 30 feet north from the four 
main entrances to the building. Other than the South Street 

entrances, public access to the Alex Bro
wn Buil
ding and 
Goodell™s offices may be gained only by the Alex Brown  
Building™s parking garage on Commerce Street and a se
r-
vice entrance also located on Co
mmerce Street to the north 
of the parking g
arage. 
  The banner was displayed at the jobsite on wee
kdays, gene
r-ally five times a week, from approximately 9 a.m. to 3 p.m. The 
banner was a
ccompanied by no less than two but no more than 
four individuals who were either members of local unions affi
l-iated with the Union or employed by the U
nion. The banner 
was printed only on the front side. At all material times, the 
banner displayed by the Union was held stationary and upright 
by the ba
nner bearers in a straight line, with the bottom of the 
banner touching the ground. In each instance, the banner was 
erect
ed at the beginning of the day and it did not move, but 
remained stationary at the particular place on loc
ation, until it 
was taken down at the end of the day. The Union™s banner 

holders also had handbills available, although they have not 

sought out pedes
trians to whom to distribute these handbills. 
One handbill was available until on or about October 28, 2005, 
and the other handbill was available after that date.
 2 The Ge
n-eral Counsel does not contend the factual representations made 
in the handbills are 
false. The General Counsel does not co
n-tend the handbills or their distribution violates the Act. The 
banners were accompanied by normally three of the Union™s 
agents, banner holders, who remained at all times du
ring the 

display. The banner holders held up
 the banner and gave flyers 
to any inquiring member of the public. The banner holders did 
not engage in chanting, yelling, marching, or similar co
nduct. 
At no material time did the Union™s representatives physically 
block the i
ngress or egress of any perso
n wishing to enter or 
leave the Alex Brown Building. The Union admits the plac
e-ment of the banner was selected to maximize exposure to the 
general public and all persons, including passing motorists and 
pedestrians, who might be in the area, and the locati
on on 
which the banner was erected was a major a
pproach way to 
Goodell for persons d
oing business with Goodell. 
 On or about October 25, 2005, the Union™s counsel was not
i-fied by Goodell by letter that Starkey co
mpleted its work at 
Goodell on October 19, 2
005. The Union continued its ba
nner 
activity and its hand bill activity as described above after Oct
o-ber 25, 2005. 
 There were two witnesses who testified during this procee
d-ing. They were Thomas Goss, an attorney and a partner in the 
Goodell law firm, and
 George Eisner, the U
nion™s director of 
organizing.
33 Eisner credibly testified the Union began picke
t-ing activity against Starkey on May 26 at the One South Street 

location and this picke
ting ended on July 15. The Union then 
began picketing at the same si
te against Wilhelm Commercial 
2 The parties submitted bot
h handbills into evidence as joint exhibits. 
 3 Upon observation of their demeanor, the content of their testimony, 
and the record as a whole, I have credited Goss and Eisner™s te
stimony 
to the extent discussed herein. Goss™ recolle
ction was not clear as t
o 
dates as that of Eisner™s, and I have cre
dited Eisner over Goss as to the 
sequence of events, as Eisner™s recollection was clear and sp
ecific.
 Builders, Incorporated (Wilhelm) on July 18 and that the pic
k-eting against Wilhelm ended on August 5. Wilhelm was not 
involved in the construction work for Goodell. Rather, Wilhelm 
performed work for another tenant in the buil
ding. The picke
t-ers wore signs about 
3 feet by 4
 feet in size made of yellow 
cardboard. The Starkey sign read, ﬁStarkey Construction Co
m-pany, Incorporated does not pay the area standard wages and 
benefits, the Mid
-Atlantic Regional Council of Carpe
nters." 
The sign also contained smaller print stating, "We have a labor 
dispute with the above
-named company. We are appea
ling only 
for the public, the consumer. We are not seeking to induce any 
person to cease work or refuse to make delivery." 
The Wilhelm 
picket 
sign was identical to 
the Starkey sign, e
xcept that the 
company name on the sign was Wilhelm Comme
rcial Builders, 
Incorporated. Eisner testified the banner concer
ning Goodell 
went up on August 9 at the One South Street site. He credibly 
testified the Goode
ll banner was not di
splayed at the site at the 
same time there was picketing a
ctivity there against Starkey or 
Wilhelm. 
 Upon observation of their demeanor, the content of their te
s-timony, and the record as a whole, I have credited Goss and 

Eisner™s testim
ony to the extent discussed herein. Goss™ reco
l-lection was not clear as to dates as that of Ei
sner™s, and I have 
credited Eisner over Goss as to the sequence of events, as Ei
s-ner™s recollection was clear and sp
ecific. 
 Goss credibly testified the Union™s p
icketing activity against 
Starkey at One South Street involved the use of a large inflat
a-ble rat, about a story and a half tall, sitting in the back of a large 

pickup truck. There were also people walking in an oval line 
near the door of the buil
ding. The 
line was about 30 feet in 
length. There was a person in the middle chanting and then 
there was a response. The words were, ﬁWho's the rat? Starkey. 
Where's the rat? South Street.ﬂ The chanting was repeated, and 
the words would change on occasion. Goss cred
ibly testified he 
remembered the name of the Goodell law firm being used in a 
chant on one occasion. Goss testified there were around 20 
people in the picket line, but the number varied depending on 
the weather. Goss testified there was some picketing acti
vity 
every day during the time period of the picketing, although 
there were some days when the rat was not there. Goss testified 
the picke
ters against Starkey were there from around 9:30 a.m. 
and were gone by 3 p.m. Goss credibly testified while the U
n-ion 
was engaged in this activity there was room for only single 
file pedestrian traffic for people walking northbound on South 

Street. He also testified there was only room for one person at a 
time to get into the building. 
 As set forth above, the picketing a
gainst Starkey and Wi
l-helm ceased on August 5, and on August 9, the Union posted 
the banner, as described above, against Goodell close to the 
main entrance of the building where Goodell has its o
ffices. 
Goss testified the Goodell banner was about one block
 from the 
Baltimore City Courthouse (the Courthouse) where the Goodell 
law firm practices and members of the firm try cases on a reg
u-lar basis in front of juries. He testified the banner was visible to 
pedestrians, cars
, and buses. Goss te
stified there is 
a restaurant 
in the building where the law firm has its offices. Goss credibly 
testified he has observed judges regularly eating there, and 
people with juror tags eating there. Goss testified that at a trial 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 64 the jurors are introduced to the atto
rneys by th
eir name and the 
name of the firm. Goss testified he is very concerned about the 
banner and the impact it might have on jurors. He testified the 
banner could reflect against the attorney and could be damaging 
to his clients. Goss credibly testified one of 
his partners co
m-pleted a 2
½ week trial at the Courthouse during the last month 
prior to the unfair labor practice trial.
 4  Eisner testified the bannering activity against Goodell was 
continuing as of December 21, the day of the unfair labor pra
c-tice trial
. Eisner testified the Union chose the language on the 

Goodell banner based on advice of counsel in that the use of the 
language had been a
pproved in numerous decisions before 
administrative law judges, and in some fe
deral court cases.
55 He 
testified the b
anner is not self standing. Eisner testified he 
thought building ma
nagement would remove the banner if the 
Union left it una
ttended and the banner has never been left 
unattended by union pe
rsonnel.
 Eisner testified the purpose of the banner is to inform th
e public that Goodell chose contra
ctors who did not pay area 
standard wages and fringes on Goodell™s construction project. 
He testified the Union™s goal once the public learned this i
n-formation was for the public to call Goodell and ask them to 

correct the
 problem as r
equested in the Union™s handbill. He 
admitted there was no way for members of the public to receive 

this message from looking at the banner itself, and they could 
only learn it by requesting a copy of the Union™s handbill from 
one of the banne
r holders. Eisner at first denied it was the U
n-ion™s intention to put pressure on Go
odell. He then admitted the 
Union wanted the law firm to change its behavior by hiring area 
standard contractors. He testified he did not care whether or not 
they were unio
n contractors as long as they paid area standards 
wages and fringes. Eisner testified Goodell can hire Starkey if 
Starkey paid area standards wages. Eisner testified if a contra
c-
tor does not pay area standard wages the Union would not want 
them to work in 
the building or for Goodell. 
 4 Goss testified the last case Goss had that went to trial at the Cour
t-house was in 2003. However, Goss testifi
ed he was currently i
nvolved 
at the Courthouse in cases where plaintiffs are alle
ging injury due to 
asbestos. Goss represents the defendants in these cases who, at various 
times, are contractors, suppliers, and man
ufacturers. Goss testified a 
number of cla
imants are workers in the construction i
ndustry, including 
some members of the Carpenters™ Union. Goss testified he has been 
involved in early stages of this litigation at the Courthouse since the 
banner was posted, but that no jury has been selected at th
e time of the 
unfair labor practice trial. Upon the Union™s objection, I excluded 
Goss™ testimony about the asbestos litigation from the record at the 
unfair labor pra
ctice trial, but allowed Goss to testify to the above by 
way of question and answer offer
 of proof. I now reverse my ruling and 
have admitted this credited testimony as part of the record. In this r
e-gard, the Union™s banner acti
vity against Goodell is open ended as it 
was on going at the time of the unfair labor pra
ctice trial on December 
21, 
although the parties stipulated that Starkey, with whom the Union 
had its pr
imary dispute, had left the site in mid
-October. Moreover, the 
potential damage to a secondary employer is one element in assessing 
whether a Union™s conduct is coercive within the
 mea
ning of Sec. 607, 
611 (1980). I have credited Goss™ testimony that he was concerned 
about the impact the banner would have 
 5 Prior litigation of bannering activities by Carpenters Union affil
i-ates will be discussed in the Anal
ysis section of this deci
sion
 A. Positions of the parties 
 The General Counsel argues the Union has engaged in two 
different types of coercive conduct prohibited by Section 
8(b)(4)(ii)(B). First, the Union™s posting of a large banner a
c-companied by several
 individuals near the entrance to 
Goodell™s premises creates a symbolic and confrontational 

barrier tantamount to a picket line. The General Counsel argues 

the Union™s conduct is traditional or signal picketing. The Ge
n-eral Counsel also argues the Union is
 using unprotected speech 
on the banner by seeking a consumer boycott of the neutral 
Goodell. The General Counsel argues the Union™s posting is 
coercive on two grounds: (1) it was made with reckless disr
e-gard for the truth so as to mislead the public into 
believing the 
Union had a labor dispute with Goodell over the treatment of 
Goodell™s own employees; and (2) it constitutes defamation by 
implication. The General Counsel argues the U
nion's conduct is 
not free speech protected under the First Amendment to t
he 
U.S. Constitution. 
 The Union argues finding a violation of the Act would co
n-stitute a violation of the Union™s First Amendment rights. The 
Union
 asserts five a
rticle III courts and six administrative law 
judges have rejected the General Counsel™s ﬁcons
titutionally 
insensitive theories.ﬂ The Union argues these decisions inclu
d-ing one of the ninth circuit hold that interpreting Section 

8(b)(4)(ii)(B) to prohibit the Union™s activity here would pose a 
significant risk of infringing First Amendment rights, 
and sp
e-cial deference by the Board should be given to the ninth circuit 
and district judge™s rulings since these cases involve First 

Amendment questions. The Union argues Respondent™s display 
of its banner does not rise to the level of a threat, coercion, 
or 
restraint necessary for a finding of an unlawful secondary bo
y-cott. The Union contends with no patrolling, ambulatory picke
t-ing, blocking, violence, confro
ntation, intimidation, chanting, 
shouting
, or other mis
conduct to weigh against the Union™s free 
speech rights there is no 
support under controlling S
upreme 
Court prec
edent to find the Union™s conduct violative of the 
Act. The Union states the banner is posted on a public sid
e-walk. It is held up by two to four banner holders as it cannot be 
left unatte
nded because it is not self standing and would be 
confiscated by local authorities or the property owner. The 
Union contends ne
ither the banner nor
 the handbills advocate a 
consumer boycott against the Goodell. The Union a
rgues the 
banner is not signal pic
keting
 because it does
 not 
constitute a 
signal for any other union a
ction. The Union argues the General 
Counsel improperly focuses on the la
nguage of the banner, 
noting that the term ﬁsham
efulﬂ does not constitute a threat. 
The Union argues the concentrati
on on the language on the 
banner, as opposed to the conduct of the Union, constitutes a 

collision with the First Amendment. It is asserted the term ﬁl
a-bor disputeﬂ on the banner is truthful, and has been found to be 

such by reviewing authorities since seco
ndary e
mployers are 
parties to a labor dispute as defined in Section 2(9) of the Act.
                                                              CARPENTERS MID
-ATLANTIC REGIONAL CO
UNCIL 
(STARKEY CONSTRUCTION
) 65 B. Analysis 
 1. Prior court cases and the decisions 
of other 
administrative
 law judges 
 As set forth above, one court of appeals, and four district 
courts have addresse
d the Carpenters Unions™ bannering activ
i-ties in Section 10(l) injunctive proceedings, and several other 
administrative law judges have rendered decisions in unfair 
labor practice trials on this issue, which are currently on a
ppeal 
before the Board.
66 In 
Kentov v. Sheet Metal Workers Local 15, 
418 F.3d 1259, 1262
Œ1263 (2005), a case where the General 
Counsel was seeking Section 10(l) injunctive relief, and the 
union there was defending by asser
ting its First Amendment 
rights, the court stated: 
  Section 10(
l) of the NLRB authorizes district courts to grant 
temporary injunctive relief pen
ding the Board™s resolution of 
certain unfair labor practice charges, such as secondary bo
y-cotts, which are likely to have a disruptive effect upon the 
flow of commerce. 29 U
.S.C Section 160(l); 
Dowd v. Int™l 
Lon
gshoremen™s Ass™n, 
975 F.2d 779, 782, 782
Œ83 (11th) Cir. 
1991). A Section 10(l) proceeding is ancillary to the Board™s 

admini
strative proceedings, and the ultimate determination of 
the merits of the unfair l
abor practi
ce case is reserved for the 
Board subject to review by the courts of appeals under Se
c-
tion 10(e) and (f) of the NLRA. See 
Dowd, 
975 F.2d 779.
   Thus, while a request for injunction in this case u
nder Section 
10(l) of the Act was denied by a district judge,
 that decision is 
ancillary to the underlying unfair labor practice litigation and is 

not binding on me. See also, 
NLRB v. Denver 
Building & Co
n-struction
 Trades Council, 
341 U.S. 675, 681
-682 (1951). Sim
i-larly, the decisions in other 10(l) proceedings and 
by other a
d-ministrative law judges are not bin
ding on me as I am required 
to follow Board law. 
See, 
Ford Motor Co., 
230 NLRB 716, 718
 fn. 12 (1977), enfd. 571 F.2d 993 (7 Cir. 1978), affd. 441 U.S. 
6  See, 
Overstreet v. Carpenters Local 1506
, 409 F.3d 1199 (9th Cir. 
2005); 
Gold v. Mid Atlantic Regional Council of Ca
rpenters
, 407 F. 
Supp. 2d 719 (D.MD. 2005);
 Benson v. UBCJA, L
ocals 184 and 1498
, 337 F.Supp. 2d 1275 (D. Utah 2004); 
Overstreet v. 
Carpenters Local 
1506
, 2003
 U.S. Dist. Lexis 19854 (S.D. Ca
, 2003); and 
Kohn v. 
Southwest R
egional Council of Carpenters
, 289 F.Supp. 2d 1155 (C.D. 
Ca. 2003) denying the General Counsel™s requests for 10(l) injunctive 
relief in Carpenters bannering activit
y cases. 
Gold v. Mid Atlantic R
e-gional Council of Carpenters
, supra, i
nvolved a request before a district 
judge for injunctive relief for the Union™s activity that is the subject of 
the current unfair labor practice trial. The Union also cites six admini
s-trative law judge decisions that have dismissed co
mplaints concerning 
Carpe
nters Union bannering activity. They are: 
Southwest Regional 
Counsel of Carpenters
, et al., JD(SF)
Œ14
Œ04, 2004, (February 18, 
2004
); Southwest Regional Council of Carpenters
, JD(SF)
Œ76
Œ04 
(November 12, 2004); 
Carpenters Local No. 1506
, JD SF
Œ01
Œ05 (Ja
n-
uary 6, 2005); 
Carpenters L
ocals 184 & 1498
, JD (SF)
Œ02
Œ05 (January 
13, 2005); 
Southwest Regional Council of Carpenters
, JD(SF)
Œ29
Œ05 
(April 5, 2005); and 
Southwest Regional Council of C
arpenters
, JD(SF)
Œ59
Œ05 (August 22, 2005). Of note, two other a
dministrative 
law judges have found the Carpenters™ bannering activity to be viol
a-tive of the Act. See 
Carpenters, 
JD(SF)
Œ30
Œ03, (May 9, 2003); and 
Southwest Regional Council of Carpenters
, JD(
SF)
Œ24
Œ04 (April 2, 
2004). The Board has not yet ruled on these cases.
 488 (1979).
 2. The alleged unfair labor practices 
 Section
 8(b)(4)(ii)(B) of the Act provides, in relevant part: 
  (b) It shall be an unfair labor practice for a labor organization 
or its agents
Š4)(ii) to threaten, coerce, or restrain any person 
engaged in commerce or in an i
ndustry affecting commerce, 
where in e
ither case an object thereof is
Š (B) forcing or requiring any person to cease using, selling, 
handling, transporting or otherwise dealing in the products of 
any other producer, processor, or manufacturer, or to cease 
doing business with any other person .
 . . .: 
Provided
, That 
nothing contained in this clause (B) shall be construed to 

make unlawful, where not otherwise unlawful, any primary 
strike or primary picketing; . . . 
 Provided further
, That for the purposes of this paragraph (4) 
only, nothing contai
ned in such paragraph shall be construed 
to prohibit publicity, other than picketing, for the purpose of 

truthfully advising the public, including consumers and me
m-bers of a labor organization, that a product or products are 
produced by an employer with wh
om the labor organization 
has a primary dispute and are distributed by another emplo
y-er, as long as such publicity does not have an effect of indu
c-
ing any individual employed by any person other than the 
primary employer in the course of his employment to 
refuse 

to pick up, deliver, or transport any goods, or not to perform 
any services, at the establishment of the employer engaged in 
such distribution. 
  It is stated in 
Service Employees Local 87 (Trinity Maint
e-nance), 
312 NLRB 715, 742 (1993), enfd. 103 F
.3d 139 (9th 
Cir. 1996), in reference to Section 8(b)(4)(B) of the Act that: 
  As the Supreme Court has explained, the above
-quoted prov
i-
sion of the Act reflects ‚the dual congressional objectives of 
preserving the right of labor organizations to bring pre
ssure to 
bear on offending e
mployers in primary labor disputes and of 
shielding unoffending employers and others from pressure in 
controversies not their own.™ 
NLRB v. Denver Building 
Trades Council, 
341 U.S. 675, 692 (1951). Thus, while Se
c-
tion 8(b)(4)(B)
 of the Act leaves unfettered a labor organiz
a-
tion™s traditional right to engage in direct action against an 
employer, with which it is engaged in a primary labor dispute, 
including the right to induce the primary employer™s emplo
y-ees to engage in a strike
 or refusal to handle goods, the prov
i-sion™s more ‚narrowly f
ocused™ purpose is to ‚restrict the area 
of industrial conflict insofar as this could be achieved by pr
o-hibiting the most obvious, widespread, and .
 . .  dangerous 
practice of unions to widen tha
t conflict™ and coerce neutral 
employers not concerned with the primary dispute. 
Carpe
n-ters Local Angeles County District Council Local 1976 v. 

NLRB, 
357 U.S. 93, 100 (1958).
  It was further noted in 
Service Employees Local 87 (Trinity 
Maintenance), 
supra 
at 743 that
 ﬁit is no less a violation of 
Section 8(b)(4)(B) of the Act for a labor organization to disrupt 
the business of an unoffending neutral employer, which has no 
business relationship with the primary e
mployer, in the hope 
that said neutral will be
 pressured into inte
rceding in a labor 
dispute between the labor organization and the primary e
m-
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 66 ployer. 
Iron Workers Local 272 (Miller & Solomon), 
195 
NLRB 1063 (1972); 
Hearst Corp.,
 supra at 322.ﬂ
7  In 
Mine Workers (New Beckley Mining), 
304 NLRB 71, 73 
(1991), enfd. 977 F.2d 1470 (D.C. Cir. 1992), the Board set
 forth the following principles
   It is well settled that picketing (or other coercive conduct) vi
o-lates Section 8(b)(4) if the object of it is to exert improper i
n-fluence on a neutral party. 
NLRB v.
 Denver Building Trades 
Council, 
341 U.S. 675, 689 (1951), 
Electrical Workers IBEW 
Local 501 v. NLRB, 756 F.2d 888, 892 
(D.C. Cir. 1985). Al
t-
hough our inquiry must be based on the intent, rather than on 
the effects of the union™s conduct, 
International Ric
e Milling 
Co. v. NLRB, 
341 U.S. 665, 672 (1951), the union™s intent is 
measured as much by the necessary and foreseeable cons
e-quences of its conduct as by its stated objective. 
Longshor
e-
man ILA Local 799 (Allied) International, 
257 NLRB 1075 
(1981). Thus w
e look to the ‚totality of the circu
mstances™ to 
determine whether the Union™s conduct demonstrates an u
n-lawful purpose. 
Electrical Workers IBEW Local 501, 
supra at 
893. 
  It was stated in 
Mississippi Gulf Coast Building, 
222 NLRB 
649, 654 (1976), enfd. 54
2 F.2d 573 (5th Cir. 1976), concer
n-ing common situs picketing, that
   In a case commonly referred to as the 
Moore Dry Dock 
case,
8 the Board set forth certain standards for the determination of 

presumptively valid picketing against primary employers as 

foll
ows: 
  [I]n the kind of situation that exists in this case, we believe 
that picketing of the premises of a secondary employer is pr
i-
mary if it meets the following conditions: (a) The pic
keting is 
strictly limited to times when the situs of dispute is locat
ed on 
the secondary employer's premises; (b) At the same time of 

the picketing the primary employer is engaged in its normal 
business at the situs; (c) The picketing is li
mited to the places 
reasonably close to the location of the situs; and (d) The pic
k-et
ing discloses clearly that the dispute is with the primary e
m-ployer. Conversely the absence of the above criteria or cond
i-
tions r
eflect invalid picketing. 
  It is clear in the instant case that the Union™s posting of a 
large banner near the entrance to the
 offices of Goodell was for 
the purpose of causing Goodell to cease doing business with 
Starkey, or at a min
imum of causing Goodell to intervene on 
the U
nion™s behalf in the Union™s dispute with Starkey. See 
Service Employees Local 87 (Trinity Maintenance)
, supra at 
743. First, the U
nion continued the display of its banner long 
after the Union was informed that Starkey ceased performing 
work at the site. Moreover, the Union™s banner failed to di
s-close the Union™s dispute was with Starkey. In fact, the Union
 did not even mention Starkey™s name on its 20 by 4 foot ba
n-ner, where only Goodell™s name appears.
9  7 See 
Los Angeles Newspaper Guild Local 69 (Hearst Corp.)
, 185 
U.S. 303 (1970). 
 8 See 
Sailors Union (Moore Dry Dock )
, 92 NLRB 547 (1950). 
 9 The Union™s handbills, available at the si
te are further ev
idence of 
its purpose of causing Goodell to cease doing business or at a min
imum 
Moreover, union official Eisner admitted the pu
rpose of the 
banner was to inform the public that Goodell chose contractors 
who did not pay area standards 
and fringes. Eisner admitted the 
Union wanted Goodell to change its beha
vior by hiring only 
area standards contractors, of which Starkey was not one. Thus, 
the purpose of the Union™s bannering activity was to put pre
s-sure on secondary employer Goodell to c
ease doing business 
with primary Starkey, or to exert pressure on Starkey to alter its 
wage and benefit policies. The Union™s purpose was one pr
o-scribed by Section 8(b)(4)(B) of the Act in that it sought to 
broaden its dispute with Starkey by placing press
ure on secon
d-ary employer Goodell.
 The question then becomes was the Union™s bannering acti
v-ity picketing or other coercive conduct pr
oscribed by Section 
8(b)(4)(ii)(B) of the Act. In 
NLRB v. Fruit & Vegetables Pac
k-ers 
Local 760 (Tree Fruits), 
377 U.S. 58 
(1964), the issue b
e-fore the Court was whether unions violated Section 
8(b)(4)(ii)(B) of the Act when they limited their secondary 

picketing of retail stores to an appeal to customers of the stores 
not to buy the products of certain firms against which one
 of 
the unions was on strike. The unions used picketers wearing 
placards who also distributed handbills at Safeway stores as
k-ing customers not to purchase a certain brand of a
pples, which 
the Court noted was only one of numerous food products sold 

in the s
tores. The pickets were given instructions that they were 
forbidden from asking customers not to patro
nize the stores. In 
refusing to find a violation of the Act, the Court stated: 
 There is nothing in the legislative history prior to the co
n-vening of the 
Conference Committee which shows any co
n-gressional concern with consumer picke
ting beyond that with 
the ‚isolated evil™ of its use to cut off the business of a secon
d-ary employer as a means of forcing him to stop doing business 
with the primary employer. W
hen Congress meant to bar pic
k-eting per se, it made its meaning clear; for example, Section 

8(b)(7) makes it an unfair labor practice ‚to picket or cause to 
be picketed 
. . . any employer
 . . .
ﬂ In contrast, the prohib
ition 
of Section 8(b)(4) is keyed to t
he coercive nature of the co
n-duct, whether it be picketing or otherwise. 377 U.S. at 68. 
  . . . .   When consumer picketing is employed only to persuade cu
s-
tomers not to buy the struck product, the union™s appeal is 
closely confined to the primary dispute
. The site of the appeal 
is expanded to include the premises of the secondary emplo
y-er, but if the appeal succeeds, the secondary employer™s pu
r-intervene in the Union™s dispute with Starkey. The Union o
bjects in the 
handbills to Starkey™s alleged failure to meet area standards in wages 
and benefits. T
he handbills s
olicit the public to call Goodell and tell 
them to do all they can to .change the situation. Thus, the han
dbills 
show it was the Union™s intent to pressure Goodell to cease doing bus
i-ness with Starkey as long as Starkey failed to meet the Uni
on™s d
e-mands. I do not find the fact that the han
dbill mentioned Starkey by 
name determinative of the impact of the Union™s banner which did not 
mention Starkey. By the terms of the parties™ stipulation the message on 
the banner was clearly designed to rea
ch a much larger segment of the 
public than that of the Union™s han
dbills, which were only distributed 
to passersby upon their specified requests made to union agents. 
                                                                                                                                                           CARPENTERS MID
-ATLANTIC REGIONAL CO
UNCIL 
(STARKEY CONSTRUCTION
) 67 chases from the struck firms are decreased only because the 
public has diminished its purchases of the struck pr
oduct. On 
the other hand, when consumer picketing is employed to pe
r-suade customers not to trade at all with the secondary e
m-ployer, the latter stops buying the struck product, not because 
of a falling demand, but in response to pressure designed to 
inflic
t injury on his business ge
nerally. In such case the union 
does more than merely follow the struck product; it creates a 

separate dispute with the struck employer. 377 U.S. at 72. 
  In 
NLRB v. Retail Clerks Local 1001, 
447 U.S. 607, 611 
(1980), a union rea
ched an impasse during co
ntract negotiations 
with Safeco, a title insurance company. The Union then picke
t-ed five title co
mpanies that derived 90 percent of their income 
by distributing Safeco™s 
products. In concluding the u
nion™s 
picketing violated Sectio
n 8(b)(4) of the Act, the Court plural
i-ty stated, ﬁthe Union™s secondary appeal against the central 

product sold by the title companies in this case is reasonably 
calculated to induce customers not to patronize the neutral pa
r-ties at all.ﬂ Id. at 615. The 
Court plurality found the picketing 
violated the Act because the picketing if successful presented 

the title companies with a choice between survival and seve
r-ance of their ties with Safeco thereby vi
olating the statutory ban 
on the coercion of neutrals wi
th the object of forcing them to 
cease doing business with the primary e
mployer. In addressing 
the first amendment issue, the Court plurality stated: 
  Although the Court recognized in 
Tree Fruits 
that the Const
i-
tution might not permit ‚a broad ban against
 peaceful picke
t-
ing,™ the Court left no doubt that Congress may prohibit se
c-ondary picketing calculated to ‚to persuade the customers of 
the secondary employer to cease trading with him in order to 
force him to cease dealing with, or to put pressure upon t
he 
primary employer.™ 377 U.S., at 63. Such picketing spreads 

labor discord by coercing a neutral party to join the fray. In 
Electrical Workers v. NLRB, 
341 U.S. 694, 705 (1951), this 
Court expressly held that a prohibition on ‚picketing in fu
r-therance of 
(such) unlawful objectives™ did not offend the 
First Amendment.
10 See 
American Radio Assn. v. Mobile S.S. 
Assn., 
419 U.S. 215, 229
Œ231 (1974); 
Teamsters v. Vogt, Inc., 
354 U.S. 284 (1957). We perceive no reason to depart from 

that well
-established understa
nding. As applied to picketing 
that predictably encourages consumers to boycott a se
condary 
business, Sec. 8(b)(4)(ii)(B) imposes no impermissible r
e-
strictions upon constit
utionally protected speech. Id. at 616. 
  Justice Stevens wrote a concurring opinion
 in 
NLRB v. Retail 
Clerks Local 1001, 
supra at 618
Œ619, fin
ding the picketing 
violated Section 8(b)(4) of the Act. Justice Stevens stated: 
  I have little difficulty in concluding that the restriction at issue 
10 In 
Electrical Workers v. NLRB, 
supra,
 there was a dispute where a 
contractor used a
 nonunion electrical subcontractor on a job. The ele
c-trical workers union only used a single picket, who carried a placard 
which read, ﬁThis job is unfair to organized labor: I.B.E.W. 501 A.F. 
L.ﬂ The picketing caused carpenters union members to walk off t
he job, 
and the general contractor replaced the nonunion sub on the job. The 
Court held the Union™s conduct of peaceful picketing induced a se
c-ondary boycott in violation of Sec. 8(b)(4) of the Act, and was not 

pr
otected speech under Sec. 8(c) of the Act.
 in this case is constitutional. Like so many o
ther kinds of e
x-pression, picketing is a mixture of conduct and communic
a-tion. In the labor context, it is the conduct element rather than 
the particular idea being expressed that often provides the 
most persuasive deterrent to third persons about to enter
 a business establishment. In his concurring opinion in 
Bakery 
Drivers v. Wohl, 
315 U.S. 769, 776
Œ777, Mr. Justice Douglas 
stated: 
 Picketing by an organized group is more than free 
speech, since it i
nvolves patrol of a particular locality and 
since the ve
ry presence of a picket line may induce action 
of one kind or another, quite irrespective of the nature of 
the ideas which are being disseminated. Hence those a
s-pects of picketing make it the subject of restrictive regul
a-tion.™ 
 Indeed, no doubt the princi
pal reason why handbills contai
n-ing the same message are so much less effective than labor 

picketing is that the former depend entirely on the persuasive 
force of the idea. 
 The statutory ban in this case affects only that aspect 
of the union™s efforts to 
communicate its views that calls 
for an automatic response to a signal, rather than a re
a-
soned r
esponse to an idea. And the restriction on picketing 
is limited in geographical scope to sites of neutrals in the 

labor dispute. Because I believe that such res
trictions on 
conduct are sufficiently justified by the purpose to avoid 

embroiling neutrals in a third party™s labor dispute, I agree 
that the statute is consistent with the First Amen
dment. 
  Thus, Justice Stevens pointed out in his concurrence in a case 
involving consumer picketing that picke
ting sends a signal for 
an automatic response to cu
stomers or the general public, as 
well as to union members who may be working at a common 

site. 
 In 
Edward J. DeBartolo Corp. 
v. Florida Gulf Coast 
Buil
d-ing 
Trades Co
uncil
, 485 U.S. 568, 580 (1988), the u
nion had a 
primary di
spute with a construction contractor hired by one of 
the tenants in a mall to build a department store. The union 

distributed handbills at the mall infor
ming customers that one 
of the stores in the
 mall was being built by contractors who 
paid their employees substandard wages and benefits and as
k-ing custo
mers not to shop at any of the stores in the mall until 
the mall™s owner promised all construction at the mall would be 
done by contractors who pay
 their employees fair wages and 
fringe benefits. In finding the union™s activity to be lawful, the 
Court noted, ﬁThe handbills involved here truthfully revealed 
the existence of a labor dispute and urged potential cu
stomers 
of the mall to follow a wholly l
egal course of action, namely, 
not to patronize the retailers d
oing business in the mall. The 
handbilling was peaceful. No picketing or patrolling was i
n-volved.ﬂ Id.
 at 575
Œ576. The Court held, ﬁThe case turns on 
whether handbilling such as involved here m
ust be held to 
‚threaten, coerce, or restrain any person™ to cease doing bus
i-ness with another, within the meaning of Section 
8(b)(4)(ii)(B).ﬂ Id. at 578
. The Court stated
                                                              DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 68 But more than mere persuasion is necessary to prove a viol
a-tion of Section 8(b)(4)
(ii(B): that section requires a showing 
of threats, coercion, or restraints. Those words, we have said, 
are ‚nonspecific, indeed vague,™ and should be interpreted 
with ‚caution™ and not given a ‚broad sweep,‚ 
Drivers, supra 

362 U.S., at 290, 80 S.Ct., at 7
15;ﬂ and in applying Section 
8(b)(1)(A) they were not to be construed to reach peaceful 
recognitional picketing. Neither is there any necessity to co
n-strue such language to reach the handbills involved in this 
case. There is no suggestion that the leaflets
 had any coercive 
effect on customers of the mall. There was no violence, pic
k-eting, or patrolling and only an attempt to persuade customers 

not to shop in the mall. 485 U.S. at 578. 
  The Court in 
DeBartolo 
distinguished 
NLRB v. R
etail Store 
Employees, 
supra
, stating that the picke
ting there threatened the 
neutral with ruin or su
bstantial loss. 485 U.S. at 579. The Court 
ended the 
DeBartolo 
decision with the following pronounc
e-ment seemingly limiting the breadth of its decision to the type 
of handbilling
 in that case. The Court stated
   At the very least, the Kennedy
-Goldwater colloquy falls far 
short of revealing a clear intent that all nonpicketing appeals 
to customers urging a secondary boycott were u
nfair practices 
unless protected by the express words 
of the proviso. Nor 

does that exchange together with the other bits of legislative 

history relied on by the Board rise to that level. 
 In our view, interpreting Section 8(b)(4) as not reac
h-ing the handbilling involved in this case is not foreclosed 

either 
by the language of the section or its legislative hi
s-tory. That construction makes unnecessary passing on the 
serious constitutional que
stions that would be raised by the 
Board™s understanding of the statute. 458 U.S. at 588. 
  Thus, in 
NLRB v. Fruit & Veg
etables Packers Local 760, 
(Tree Fruits), 
377 U.S. 58, 68 (1964), the Court stated conduct 
proscribed by Section 8(b)(4) of the Act is not limited to 
picke
t-ing. The Court stated ﬁthe prohibition of Section 8(b)(4) is 

keyed to the coercive nature of the con
duct, whether it be pic
k-eting or otherwise.ﬂ There the Court found consumer picketing 
at secondary employer to convince customers not to buy a 
struck product is closely confined to the primary dispute. In 

refusing to find a violation of the Act the Court d
istinguished 
the situation where picketing was designed to persuade custo
m-ers not to trade at all with the secondary employer, finding that 
in that i
nstance the union does more than follow the struck 
product but creates a separate dispute. Similarly, in 
NLRB v. 
Retail Clerks Local 1001, 
441 U.S. 607 (1980), the Court found 
consumer picketing designed to cause customers not to patro
n-ize a secondary employer at all to be violative of Section 
8(b)(4) of the Act. While this case involved consumer picke
t-ing, Jus
tice Stevens, in a well cited concurring opinion, stated, 
ﬁThe statutory ban in this case affects only that aspect of the 

union™s efforts to communicate its views that calls for an aut
o-matic response to a signal, rather than a re
asoned response to an 
idea.
 And the restriction on picketing is limited in geographical 
scope to sites of neutrals in the labor dispute.ﬂ Id.
 at 618
Œ619. 
As Justice Stevens recognized, the presence of a picket line, 

sends a signal not just to union members working at a jobsite, 
but 
to consumers in general, who may or may not be union 
members, relatives of union members, or who just may have an 
aversion to crossing a picket line regardless of the message 

being di
sseminated by those on the line. Justice Stevens also 
pointed out that it
 is the location of the picketing at a secondary 
employer™s site that is important. It is also not necessarily the 

fear of confrontation, but the symbol of what a picket line re
p-resents that can be found to be coe
rcive under Section 8(b)(4) 
of the Act. For
, in 
Electrical Workers v. NLRB, 
341 U.S. 694 
(1951), a u
nion™s use of a single picketer was found to have 
violated Section 8(b)(4) of the Act. In 
Edward J. DeBa
rtolo 
Corp. v. Florida Gulf Coast 
Building
 Trades Council, 
485 
su-pra
, the Court held handbillin
g at a mall in that instance did not 
violate Section 8(b)(4) of the Act. Ho
wever, the Court noted 
the handbills informed customers that one of the stores in the 

mall was being built by contractors who paid substandard wa
g-es and benefits, and asked custo
mers not to shop at the mall 
until the mall™s owner promised all constru
ction would be done 
by contractors who paid their employees fair wages and ben
e-fits. In finding the conduct was not viol
ative of the Act, the 
Court stated, ﬁThe handbills i
nvolved here tr
uthfully revealed 
the existence of a labor di
spute
.ﬂ  In 
Sheet Metal Workers™ Local 15 (Brandon Regional Med
i-cal Center), 
346 NLRB 199, 200 (2006), the Board found the 
Respondent union violated Section 8(b)(4)(ii)(B) by holding a 
mock funeral procession at
 a jobsite. The Board m
ajority stated
   We agree with our concurring colleague as to the reasons why 
this conduct was picketing. However, to the extent that she 
implies that picketing requires a physical or sy
mbolic barrier, 
we do not necessarily agree. Si
nce the funeral procession was 
such a barrier, we need not pass on whether such a barrier is a 
sine qua non of picketing. It may be that other conduct, short 
of a barrier, can be ‚conduct™ that is picketing or at least ‚r
e-
straint or coercion™ within the me
aning of Section 
8(b)(4)(ii)(B). 
  In fact, the Board and courts have long held that conduct other 

than picketing constitutes coercive conduct within the meaning 
of Section 8(b)(4)(B) of the Act. In 
Kentov v.
 Sheet Metal 
Workers
 Local 15, 
418 F.3d 1259, 12
64 fn. 6 
(11th Cir. 2005
) the court stated:
  Coercion under Section 8(b)(4)(ii) broadly includes ﬁnonjud
i-
cial acts of a compelling or restraining nature, a
pplied by way 
of concerted self
-help consisting of a strike, picketing, or ot
h-er economic retaliation
 and pressure in the background of a 
labor di
spute.ﬂ 
Carpenter Kentucky District Council (Wehr 
Constructors), 
308 NLRB 1129, 1130, fn. 2 (1992), (quoting 
Sheet Metal Workers Local 48 v. Hardy Corp., 
332 F.2d 682, 
686 (5th Cir. 1964)). 
  The ninth circuit a
pplied similar principles in 
Associated Ge
n-eral Contractors v NLRB, 
514 F.2d 433, 438 (9th 
 Cir. 1975)
, stating
   We believe that when Congress used ﬁcoerceﬂ in Section 
8(b)(4)(B) it did not intend to proscribe only strikes or picke
t-
ing, but intended to re
ach any form of economic pressure of a 
compelling or restraining n
ature. (Citations omitted.) 
   CARPENTERS MID
-ATLANTIC REGIONAL CO
UNCIL 
(STARKEY CONSTRUCTION
) 69 In 
Wehr Constructors, 
supra at 1130, the filing of internal u
n-ion disciplinary charges was found to be coercive conduct. In
 Service E
mployees 
Local 32B
-32J 
v. N
LRB, 
68 F.3d 490, (D.C. 
Cir. 1995), the court enforced a Board order finding that a u
n-ion™s demand for arb
itration was coercive within the meaning 
of Section 8(b)(4) of the Act. In 
Sheet Metal Workers Local 80 
(Limbach Co), 
305 NLRB 312, 314
Œ316 (1991), en
fd. in rel
e-vant part 989 F.2d 515 (D.C. Cir. 1993), a union™s disclaimer of 

interest in representing certain employees was found to be c
o-ercive under Se
ction 8(b)(4). In 
Ets-Hokins Corp., 
154 NLRB 
839, 842 (1965), enfd. 405 F.2d 159 (9th
 Cir. 1968), a thre
at to 
cancel a collective
-bargaining agreement with a neutral e
m-
ployer was found to be coercive. In 
Carpenters (Society Hill 
Towers Owner™s Assn.), 
335 NLRB 814, 826
Œ829 (2001), enfd. 
50 Fed. Appx. 88 (3d
 Cir. 2002), broadcasts at a jobsite at e
x-cessive vo
lumes were found to vi
olate the Act; and in 
Service 
Employees Local 399 (William J. Burns Agency), 
136 NLRB 
431, 436
Œ437 (1962), a mass gathering was found to violate the 
Act a
lthough no picketing was conducted. 
 The Board has also long held conduct does n
ot require 
marching back and forth to found to be unla
wful picketing. In 
Lawrence Typographical Union No. 570 (Kansas Color Press), 

169 NLRB 279, 283 (1968)
, enfd. 
402 F.2d 452 (10 Cir. 1968), 
a respondent union hung a sign on a trailer facing a plant from
 which the union sought recognition. Prior to September 19, 
1966, strikers engaged in ambulatory picketing. However, fo
l-lowing Septe
mber 19, the same strikers continued to show up at 
the plant, four at a time, parked their cars near the trailer, and 

spent 
their entire shift sitting in their cars, standing in the vici
n-ity, making trips 
to 
the trailer, walking in front of the plant and 
across one of its entrances. In finding this conduct constituted 
unlawful picketing 
it was stated 
(id. at
 283
) that
:  [T]he B
oard and the courts have held that patrolling in the 
common parlance of mov
ement and the carrying of placards, 
are not a sine qua non of picketing. Thus, in 
Lumber and 
Sawmill Workers Local Union No. 2797, (Stoltze Land & 
Lumber Co.), 
156 388, 394, the Boa
rd notes that the defin
i-
tions of the words ‚picket™ and ‚picke
ting,™ set forth in Black™s 
and Bouvier™s Law Dictionaries and in Webster™s New Inte
r-national Dictionary (2d ed.), do not include ‚patrolling or the 

carrying of placards (as) a concomitant eleme
nt.™ And Mr. 
Justice Black, in speaking of ‚picketing 
. . .
 in 8(b)(4)(ii)(B),™ 
describes the concept of ‚patrolling™ as encompassing ‚
stan
d-ing 
or marching back and forth or round and round– genera
l-ly adjacent to someone else™s premises
 . . .™ (Emphasis su
p-plied.) 
N.L.R.B. v. Fruit and Vegetable Packers & War
e-housemen Local 760 (Tree Fruits), 
377 U.S. 58 at 77 (concu
r-ring opi
nion). 
 In 
N.L.R.B. v. Local 182, IBT (Woodward Motors), 
314 F.2d 53 (C.A. 2), the court of appeals agreed with the 
Board that a union
 picketed when it representatives st
a-tioned themselves in automobiles parked on the shoulder 
of a highway adjacent to a struck plant and placed picket 

signs in a snow bank, explained the merits of the dispute 

to inquiring persons, and occasionally got out 
of their cars 
to stop deliverymen from coming on the premises. What 
the court said in rejecting the Union™s contention that its 
agents™ conduct did not constitute picketing, is precisely 

applicable to the instant case. The court stated (314 F.2d 
at 

57Œ58):
  Webster™s new International Dictionary (2d Ed.) says that the 
verb ‚picket™ in the labor sense means ‚to walk or stand in 

front of a place of employment as a picket™ and that the noun 
means ‚a person posted by a labor organization at an approach 
to the p
lace of work
 . . . .ﬂ Movement is thus not requisite, al
t-
hough there was some. The activity was none the less picke
t-
ing because the Union chose to bisect it, placing the material 
elements in snow banks but protecting the human elements 
. . .  by giving th
em comfort of heated cars.
 11 
  So in the instant case, Respondent™s conduct was no less picke
t-ing because it placed a sign on the Komfy Korner which ind
i-
cated the purpose of the gathering of the strikers in front of the 
Company™s premises or made that purp
ose appa
rent by handing 
out ‚On Strike™ handbills to all strangers entering the Comp
a-ny™s premises or on occ
asion by placing these handbills (which 
were the equivalent of the picket signs r
educed in size) against 
the window of their parked car so as to be 
visible to those ente
r-ing the premises, and placed the pickets in or around the aut
o-mobiles adjacent to the Company™s premises. 
 In the 
Lumber & Sawmill Workers Union 
case, supra, the 
Board applied the following test (156 NLRB at 394
)   The important featu
re of picketing appears to be the posting 
by a labor organization or by strikers of individuals at the a
p-proach to a place of business to accomplish a purpose which 
advances the cause of the union, such as keeping employees 

away from work or keeping custom
ers away from the e
m-ployer™s business. 
  See 
Mine Workers District 2, 
334 NLRB 677, 686 (2001), hol
d-ing that patrolling and patrolling with carrying placards are not 
essential elements of pic
keting. Rather, ﬁthe essential feature of 
picketing is the postin
g of individuals at entrances to a place of 
work.ﬂ Moreover, the Board has found a union has engaged in 
picketing activity by the posting of stationary signs. See 
Con-struction & General Labo
rers Local 301, 
260 NLRB 1311, 
1312 (1982); and
 Teamsters Local 18
2, 
135 NLRB 851
 fn. 1
 (1962)
, enfd. 314 F.2d 53, 57
Œ58 (2d Cir. 1963), where the 
Board sta
ted ﬁthe act of placing the usual picket signs in the 
snow bank abu
tting Employer™s premises constituted picketing 
within the meaning of the Act. These signs were wat
ched by 
Respon
dent™s agents from a car parked on the shoulder of an 
adjacent highway to make sure they were not removed or d
e-stroyed during the entire working day.ﬂ See also 
Painters Di
s-trict Council 9 (We™re Associates), 
329 NLRB 140, 142 (1999), 
and the 
cases cited therein, holding that
 ﬁIt is well settled that 
11 The Second Circuit went on to state in 
Woodward Motors 
that
 this was still ‚more than speech and establishes a 
locus in quo 
that 
has far more potential for inducing action or nonaction than the 
message the pickets convey.™ 
Building Service Employers™ In
t™l 
Union L
ocal 262 v. Gazzam, 
339 U.S. 532, 537, 70 S.Ct. 784, 787, 
94 L.Ed.1045 (1950). At the very least the Board did not act unre
a-sonably in constructing ‚picket™, a statutory term relating to a su
b-ject within its area of special competence, to includ
e what the U
n-
ion did here. (Citations omitted.) See 
NLRB v. Local 182, IBT 
(Woodward Motors), 
supra at 58.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 70 patrolling either with or without signs is not essential to a fin
d-ing of pic
keting.ﬂ 
 Similarly, in 
Kentov v. Sheet Metal Workers
 Local 15, 
418 
F.3d 1259, 1265 (11th Cir. 2005)
, the court held
  Alt
hough the Union did not carry trad
itional picket signs, it is 
well
-settled that the existence of placards on sticks is not a 
prerequisite to a finding that a union engaged in picketing. 
E.g., 
Mine Workers Dist. 2 (Jeddo Coal Co.), 
334 NLRB 677, 
686 (2001);
 Service Employees Local 87 (Trinity Building 
Co.), 
312 NLRB 715, 743 (1993). Instead, ‚(t)he important 
feature of picketing appears to be posting by a labor organiz
a-
tion– of individuals at the a
pproach to a place of business to 
accomplish a purpose which 
advances the cause of the union, 
such as keeping employees away from work or keeping cu
s-tomers away from the employer™s business.™ 
Lumber & 

Sawmill Workers Local Union No. 2797 (Stoltze Land & 
Lumber Co.,) 
156 NLRB 388, 394 (1965).
12  In 
Kentov v. Sheet Me
tal Workers Local, 
supra
, the 
court noted 
union repr
esentatives patrolled in front of a hospital for about 2 
hours carrying a large coffin, and played funeral music from 
large speakers. The funeral proce
ssion was orderly, and ingress 
and egress to the hosp
ital was not blocked. The court held ﬁour 
focus is whether the Union threa
tened, coerced or restrained the 
hospital within the meaning of the NLRA
.ﬂId. at 1263
Œ1264. 
The court held, ﬁThis activity could reasonably be expected to 
discourage persons from a
pproaching the hospital, to the same 
degree, if not more, as would five union agents carrying 
picket 
signs.ﬂ The court stated
   One of the Union™s objectives in staging the procession was to 
exert pressure on the hospital to cease doing business with the 

non-union contractors, with whom the Union had a primary 
labor dispute. Under these facts, we hold that there is reason
a-ble cause to believe that the Union violated Section 
8(b)(4)(ii)(B) of the NLRA.
13Id at. 1265
Œ1266. 
  In 
Nashville Bldg. & Construction
 Tra
des Council, 
188 
NLRB 470, 471 (1971)
, an 8(b)(4)(ii)(B) violation of the Act 
was found. There, Castner
-Knott, a retail store, cont
racted with 
McCrory, a non
union contractor to build one of Castner
-Knott™s facilities. In that case, the Board held ﬁR
esponde
nt 
(union) went beyond the limits permitted by the Act when it in 
effect picketed Castner
-Knott™s customer entrances with a
p-peals for a ge
neral consumer boycott, with an object of forcing 
or requiring Castner
-Knott to cease doing business with nonu
n-ion con
tractors, particularly, McCrory.ﬂ The Board noted, ﬁR
e-spondent™s appeals were not limited to such Castner
-Knott 
merchandise as was produced, or distributed to Castner
-Knott, 
12 In 
Kentov v. Sheet Metal Workers Local 15
, supra at 1264, fn. 7, 
the court distinguished Overstreet v. Ca
rpenters & Joiners of America, 
Local 1506
, 409 F.3d 1199 (9th 
 Cir. 2005) from the facts in 
Kentov
. I 
do not find 
here that the 
Kentov 
court was adopting the ninth ci
rcuit™s 
rationale in 
Overstreet, 
as opposed to explaining why the 
Overstreet 
decision was not di
spositive of the facts in 
Kentov
.  13  While the union in Kentov raised a First Amendment defense, the 
court in 
Kentov 
found their holding was buttressed by a r
ecent holding 
of an administrative law judge that the union™s conduct constituted a 
secondary boycott. Id. at 1266, fn. 8. 
 by McCrory. Indeed, no such merchandise existed. Nor were 
the appeals made merely 
by publicity other than picketing. It is 

clear, therefore that neither of the exempting provisos referred 
to above is applic
able in this case.ﬂ The Board cited 
NLR
B v. 
Fruit & V
egetable Packers & Warehousemen
 Local 760 (Tree 
Fruits), 
377 U.S. 58 for the pr
oposition of proscribing 
  . . . . such consumer picketing as we have here, since the pic
k-eting was not limited to the merchandise produced or distri
b-uted to the retail store by another person with whom the union 

had a legitimate primary labor dispute. The
 Court stated (at 
p.63) that a ‚union appeal to the public at the secondary site 
not to trade at all with 
the secondary employer 
goes beyond 
the goods of the primary employer, and seeks the public™s a
s-sistance in forcing the secondary to cooperate with the
 union  
. . .   In 
 Meat & Allied Food Workers Local 248, 
230 NLRB 189 
fn. 
3 (1977), enfd. 571 F.2d 587 (7th Cir. 1978), it 
was stated
  It is well established that the union engaging in consumer 

product picketing has the burden of insuring that its actions
 do not affect the secondary employer™s business beyond the sale 

of the primary product, and that a union cannot shift its bu
r-den of struck product identification to the public. 
Atlanta T
y-
pographical Union
 No. 48 (Times
-Journal, Inc.), 
180 NLRB 
1014 (1970)
; see also 
Bedding, Curtain & Drapery Workers 
Union, Local 140, United Fu
rniture Workers of America, 
AFLŒCIO (U.S. Mattress Corp.), 
164 NLRB 271 (1967). In 
the instant case both McDonald™s and the Sentry Stores sold 
meats other than that produced by MIMPA 
members. Refe
r-ences to scab meat or scab beef were not sufficient to advise 
customers as to the products they were not to buy, or the 

name of the primary employer. Contrary to our dissenting co
l-
league™s assertion, the distribution of leaflets which identif
ied 
the primary employer and the struck product do not cure the 
picketing. ‚The realities of the situation demand that the lega
l-
ity of the Union™s appeal be judged by a reading of the signs. 

The proh
ibitions of 8(b)(4)(B) are applicable unless the picket 
signs themselves adequately inform p
otential customers of the 
actions they are asked to take.™ 
Atlanta Typographical Union, 
supra at 1016. 
  See also 
San Francisco Typographical Union No. 21, 
188 
NLRB 673, 680 (1971), enfd. 465 F.2d 53 (9th 
 Cir. 1972), 
holding that permissible product picketing is limited to pro
d-ucts adequately identified on the picket sign, and cannot e
n-compass the entire business of the secondary employer; and 
Salem Buil
ding Trades Council, 
163 NLRB 33, 36 (1967)
, enfd.
 388 F.2d 987 (9th
 Cir. 1968), where a violation was found 
where picketing was not sufficiently identified to the primary 
employer, and where the construction had ended but the picke
t-ing had a goal of preventing secondary employers from enga
g-ing in future business with the p
rimary employer who was the 
construction contractor. 
 I find the Union engaged in an unlawful secondary boycott 
against Goodell in violation of Section 8(b)(4)(ii)(B) by enga
g-ing in coercive picketing beginning on August 9, and contin
u-ing thereafter when i
t posted a 20 by 4 foot banner near the 
entrance to Goodell™s office building reading, in large print, 
                                                            CARPENTERS MID
-ATLANTIC REGIONAL CO
UNCIL 
(STARKEY CONSTRUCTION
) 71 ﬁShame On Goodell DeVries, Leech & Dann, LLPﬂ appearing 
with the words ﬁLABOR DISPUTE,ﬂ manned by two to four 

union agents. The evidence reveals the Unio
n engaged in a
m-bulatory picketing at the site, during the time period of May 26 
to July 15, against primary employer Starkey, with picket signs 
reading, ﬁStarkey Co
nstruction Company, Incorporated does 
not pay the area standard wage and benefits, the Mid
-Atlantic 
Regional Council of Carpenters.ﬂ The signs also contained the 
statement, ﬁWe have a labor dispute with the above
-named 

company. We are appealing only for the public, the consumer. 
We are not seeking to induce any person to cease work or r
e-fuse to m
ake delivery.ﬂ The Union™s picketing activity against 
Starkey included a large inflatable rat about a story and one half 

tall, sitting in a truck. Picketers walked in an oval line chanting, 
ﬁWho™s the rat? Starkey. Where™s the rat? South Street.ﬂ Goss 
cred
ibly testified he heard Goodell™s name being used in the 
chant on one occasion. The Union continued its picketing acti
v-ity at the site, during the period of July 18 to 
August 5. The 
Union used the same picket sign, but substituted the name Wi
l-helm for Star
key.
14 Thus, the Union engaged in aggressive 
ambulatory picketing near the entrance to Goodell™s office 
buil
ding during the period of May 26 to August 5.
  On August 9, the Union ceased its ambulatory pic
keting at 
the site, but continued with its course of 
conduct by posting a 
large sign near the entrances to Goodell™s office building na
m-ing secondary Go
odell the target of its labor dispute, while 
omitting reference to Starkey, the primary employer. The ba
n-ner was accompanied by two to four union agents. Whi
le the 
Union was notified on October 25, that Starkey had completed 
its work at the site, the Union™s posting of the banner continued 
thereafter, and was ongoing at the time of the unfair labor pra
c-tice trial on December 21. I find the Union™s banner was a
 form 
of picketing and that it was a continuation of its prior picketing 
activity, and that it was coercive conduct against a secondary or 
neutral employer in violation of Section 8(b)(4)(ii)(B) of the 
Act. In 
NLR
B v. Fruit & Vegetables Packers
 Local 760 (
Tree 
Fruits), 
377 U.S. 58, 77 (1964), Justice Black, in a concurring 
opinion concerning picketing stated the concept of ﬁpatrollingﬂ 

enco
mpasses ﬁ
standing 
or marching back and forth or round 
and round
 . . . generally adjacent to someone else™s premises
  . . .ﬂ (Emphasis supplied.) Similarly, the Board and some 
courts have held that patrolling and carrying placards are not 

essen
tial elements of picketing. See
 Mine Workers District 2, 
334 NLRB 677, 686 (2001); 
Painters District Council 9 (We™re 
Associates), 
329 NLRB 140, 142 (1999); 
Laborers Local 301, 
260 NLRB 1311, 1319 (1982); 
Lawrence Typographical Union 
No. 570 (Kansas Color Press), 
169 NLRB 279, 283 (1968)
, enfd.
 402 F.2d 452 (10
th Cir. 1968); 
Lumber 
& Sawmill Wor
k-ers Local 2797 (Stoltze Land & Lu
mber Co
.), 
156 NLRB 388, 
394; and 
Teamsters 
Local 182, 
135 NLRB 851
 fn. 1, enfd. 
314 
F.2d 53, 57
Œ58 (2d Cir. 1963). 
Cf. 
Sheet Metal Wor
kers Local 
14 Eisn
er testified Wilhelm did not perform work for Goodell™s co
n-
struction, but was wor
king for another tenant in the building. I do not 
find this to be determin
ative, as members of the public would have no 
way of knowing this, and all passersby would observe wa
s the U
nion 
engaging in ambulatory picke
ting at the site during the period of May 
26 to A
ugust 5.
 15 (Brandon Medical Center), 
346 NLRB 199, 200 (2006); and 
K Mart Corp., 
313 NLRB 50, 53 (1993)
, which viewed the 
tot
ality of union™s conduct which included the posting of ba
n-ners as pic
keting. 
 I also find the Union™s picketing by use of its large banner 
manned by union agents near the entrance to Goodell, a neutral 

employer™s offices, was coercive in that by the terms 
of its sign, 
the Union was see
king a total consumer boycott of Goodell™s 
services. The banner states Goodell was the subject of a labor 
dispute without further explanation to the public. The banner 
did not name primary employer Starkey, and it remained pos
ted 
and attended by agents of the Union long after Starkey™s work 
had been completed at the site. In similar circumstances, the 
Board 
has held that a union is engaged in an unlawful consumer 
boycott of the secondary e
mployer, because the union is not 
confi
ning its di
spute to the product sold or produced by the 
primary employer, and as far as the public is aware the U
nion is 
seeking a total boycott of the services of se
condary or neutral 
employer Goodell. See, 
Meat & Allied Food Wor
kers
 Local 
248, 230 NLRB 1
89 fn. 3 (1977), enfd. 571 F.2d 587 (7th 
 Cir. 
1978); 
Nashville 
Building
 Trades Council, 
188 NLRB 470, 471 
(1971); 
San Francisco Typographical Union No. 21, 
188 NLRB 673, 680 (1971), enfd. 465 F.2d 53 (9th 
 Cir. 1972); and 
Salem Building Trades Council, 
163 NLRB 33, 36 (1967)
, enfd. 388 F.2d 987 (9
th  Cir. 1968).
15 The Union™s co
nduct had 
an even greater impact on Goodell than just loss of future bus
i-ness, because as Goss credibly testified 
 clients of Go
odell who 
continued to use the law firm™s services ha
d the possibility of 
having those services compromised in litigation at the nearby 
Cour
thouse as a result of the Union™s actions. 
 If the Board were to conclude the Union did not engage in 
picketing here, I would still find that the posting of its large 

banner, accompanied by two to four union agents, co
ming on 
the heels of lengthy ambulatory picketing at the site, and omi
t-ting from the banner that Starkey was the subject of it labor 

dispute, constituted coercive conduct against Goodell. The 
posting of a ba
nner at Goodell™s premises that is much larger 
than the ordinary picket sign, accompanied by two to four u
n-ion agents, constitutes a form of conduct by the Union that is 
more compelling than handbilling, for othe
rwise the Union 
would have merely handbilled
. Rather, a large sign manned by 

union agents stating ﬁshame onﬂ Goodell with the words ﬁl
abor 
dispute,ﬂ could only be read by passersby that the Union was 
seeking a boycott of Goodell™s services. In this regard the ba
n-ner, as does the traditional picket s
ign, sent a signal to members 
of the public not to use Goodell™s services since the banner 
failed to truthfully advise the public that the Union™s primary 
dispute was with Starkey, or even name Starkey. Since by the 
terms of the parties™ stipulation, the b
anner could be held in 
place by two union agents, using up to four union agents at a 

time was clearly designed to accomplish more than a mere 
posting, but rather was designed to create a presence at the site. 
I find the banner was coercive by design in tha
t the Union was 
15 The Union™s distribution of handbills naming Starkey as the su
b-
ject of its distribute does not re
medy the omission of Starkey™s name 
from the U
nion™s banne
r. See, 
Local 248 Meat & Allied Food Workers, 
supra, at 189 fn. 3.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 72 intentionally mimicking traditional picketing close to the e
n-trance of Goodell™s office buil
ding, and thereby sending the 
same signal as picketing to consumers to avoid Goodell™s se
r-vices. I find the Union™s conduct here was more coercive i
n certain ways than a traditional picket line, which can be 
manned by as little as one person, in that by the shear size of 
the banner it could be read by many more people than the trad
i-tional picket sign. I find the Union™s bannering activity is i
n-genious
 conduct by the Union designed to replicate traditional 
picketing at the site of a neutral employer, with the purpose of 
coercing Goodell by loss of business and by compromising 
Goodell™s product, which is legal services, into refraining from 
doing busines
s with Starkey. It is plainly coercive conduct by 
the Union, designed to circumvent the secondary boycott prov
i-sions of the Act. See 
Kentov v. Sheet Metal Workers
 Local 15, 
418 F.3d 1259, 1265
Œ1266 (11th 
 Cir. 2005). 
 In sum, I find the Union™s conduct in 
posting of the large 
banner, accompanied by two to four union agents, at the pre
m-ises of a neutral employer Goodell, while omitting name of the 
company with which the Union had a primary labor dispute 
from the banner was coercive conduct designed to enmesh
 Goodell in the Union™s labor dispute with Starkey and was 
conduct violative of Section 8(b)(4)(ii)(B) of the Act, whether 
or not it is concluded the Union was engaged in formal picke
t-ing by its actions, although I have also concluded the Union did 
engage 
in picketing by its actions. It is by now clear that coe
r-cive conduct within the meaning of that section of the Statute i
s not limited to picketing. See
 NLRB v. Fruit & Vege
tables Pac
k-ers Local 760
 (Tree Fruits), 
377 U.S. 58, 68 (1964); 
Service 
Employees v
. NLRB
, 68 F.3d 490 (D.C. Cir. 1995); 
Ken
tov v. 
Sheet Metal Workers
 Local 15, 
418 F.3d 1259, 1264
 fn. 6 
(2005)
; Sheet Metal Workers
 Local 15 (Brandon Regional 
Medical Center), 
346 NLRB 199, 200 (2006), 
Associated Ge
n-eral Contractors v
. NLRB, 
514 F.2d 433, 
438 (1975); 
Carpe
n-ters (Society Hill Towers Owner™s Assn.), 
335 NLRB 814, 82
6Œ829 (2001)
, enfd. 50 Fed.
Appx. 88 (3d
 Cir. 2002); 
Carpenter
s Kentucky District Council (Wehr Constru
ctors), 
308 NLRB 
1129, 1130
 fn. 2 (1992); 
Service E
mployees Local 32B
-32J v. 
NLRB, 
68 F.3d 490, (D.C. Cir. 1995)
, Sheet Metal Workers 
Local 80 (Li
mbach Co), 
305 NLRB 312, 314
Œ316 (1991), enfd. 
in relevant part 989 F.2d 515 (D.C. Cir. 1993); 
Ets-Hokins 
Corp., 
154 NLRB 839, 842 (1965), enfd. 405 F.2d 159 (9th
  Cir. 1968); and 
Service 
Employees Local 399 (Wi
lliam J. Burns 
Agency), 
136 NLRB 431, 436
Œ437 (1962).  
Since I find the 
Union™s posting a large banner at the site of a neutral e
mployer, 
manned by union agents, while omitting the name of the prim
a-ry e
mployer from the banner is an e
ffort to replicate a more 
traditional picket line and was conduct designed to coercively 

enmesh Goodell in the Unions™ dispute with Starkey, I do not 
find the statutory prohibition of that co
nduct runs counter to the 
First Amendment. In fact, the Union has
 han
dbills at the site 
which truthfully advise the pu
blic of its dispute with Starkey 
asking to consumers to contact Goodell regarding that dispute. 
The General Counsel has not issued complaint against the U
n-ion for the distribution of those handbills at t
he site because it is 
that conduct which was san
ctioned by the Supreme Court™s 
DeBartolo 
decision. 
 The Union, in its brief, places great reliance on the court™s 
two to one majority decision in 
Overstreet v. Carpenters Local 
1506, 
409 F.3d 1199, 1208 (9th 
Cir. 2005), 
(Overstreet)
, den
y-ing the Re
gion™s request for
 10(l) injunctive relief in a Carpe
n-ters Union bannering case.
16 The court majority in 
Overstreet 
stated, ﬁWe conclude that inte
rpreting Section 8(b)(4)(ii)(B) to 

prohibit the Carpenters™ acti
vity w
ould pose a ‚significant risk™ 
of infringing First Amen
dment rights.ﬂ Id. at 1212. The court 
majority stated, ﬁIn the absence of any clear basis for constr
u-ing Section 8(b)(4)(ii)(B) as covering banne
ring generally, 
Overstreet can prevail only if the Carpe
nters™ actions in partic
u-lar were sufficiently ‚intimidating,™ 
DeBa
rtolo, 
485 U.S. at 580, 
to ‚threaten, coerce or restrain™ potential customers of the R
e-tailers.ﬂ Id. at 1213.
17 The court majority also found the Ge
n-eral Counsel erred by labeling the Carpe
nter™s conduct as ﬁsi
g-nal picketingﬂ stating that conduct constitutes an implicit i
n-stru
ction to union members, including employees of secondary 
businesses, and free speech protections do not apply to a mere 
signal to members, or to members of affil
iates t
o engage in an 
unfair labor practice such as a strike pr
oscribed by Section 
8(b)(4)(ii)(A). The court majority stated that to turn the defin
i-
tion of signal picketing to include any pa
sserby would turn the 
specialized concept of any signal picketing into a 
category sy
n-onymous with any comm
unication requesting support for in a 
labor dispute. Id. at 1215
Œ1216. The court majority in 
Ove
r-street 
also rejected the General Counsel™s arg
ument that the 
Union™s only using the name of the retailer and the term labor 
dispute on the Union™s banner was fraudulent because it i
m-plied to the public that the Carpenters had a primary labor di
s-pute with the retailers. The court majority co
ncluded the term 
labor dispute is not limited to a dispute with a primary emplo
y-er citing t
he definition for labor dispute in Se
ction 2(9) of the 
Act. The court majority co
ncluded that since the union had a 
labor dispute with the retailer for using contractors paying b
e-low rate, the unions™ banner did not contain false stat
ements. 
 I respectfull
y take issue with several of the conclusions 
reached by the court majority in 
Overstreet
. In making the a
s-sertion that the General Counsel could only prevail only if the 
Carpenters™ actions in particular were sufficiently ‚intimida
t-ing,™ to ‚threaten, coer
ce or restrain™ p
otential customers of the 
Retailers,ﬂ the court majo
rity failed to address whether the loss 
of business as a result of the signal and/or presence of banne
r-16 As set forth above, while that decision is instructive, it is not bin
d-
ing on me because I am bound by Board law, and the stat
utory scheme 
calls for litigation before Board as reviewed 
Association Local 15, 
418 
F.3d 1259, 1262
Œ1263 (2005); and 
NLRB v. Denver Bldg. & Constru
c-tion Trades Council, 
341 U.S. 675, 681
Œ682 (1951). Mover, the 
Ove
r-street 
case i
nvolved facts different from those in the present case as the 
court majority noted the Ca
rpenters Union there placed banners at 
significant distances from the majority of involved retail establis
h-
ments, scores if not hundreds of feet, and there was no finding there by 
the court that the union had engaged in ambulatory picketing at the site 
bef
ore pos
ting the banners. 
 17 In making this assertion, the court majority in Overstreet rejected 
the contention that the union™s bannering activity co
nstituted picketing. 
However, for the reasons and case law set forth above, I have reached 
an opposite res
ult concluding the bannering activity here did constitute 
picketing, and even if not it constituted more conduct coercive than 
handbilling. 
                                                             CARPENTERS MID
-ATLANTIC REGIONAL CO
UNCIL 
(STARKEY CONSTRUCTION
) 73 ing activity would coerce or restrain a neutral e
mployer. See, 
Kentov v. Sheet Metal
 Workers™ L
ocal 15, 
supra at 1265
Š1266. For example, it was not the picketing 
alone that was 
found to violate the Act in 
NLRB v. Retail Clerks Local 1001
, 447 U.S. 607, 611 (1980). There, the Court plurality stated, 
ﬁthe Union™s secondary appeal against th
e central pro
duct sold 
by the title companies in this case is reasonably calculated to 
induce cu
stomers not to patronize the neutral parties at all.ﬂ Id. 
at 615. It was the totality of the conduct that was co
nsidered by 
the Court, including the message, th
at wa
rranted the finding of 
a statutory violation. This is illustrated by the prior finding In 

NLRB v. Fruit & Vegetables Packers Local 760
 (Tree Fruits)
, 377 U.S. 58 (1964), holding consumer pic
keting against neutral 
employers limited to appeals to custom
ers not to purchase spe
c-ified products was found not to violate the Act. In both instan
c-
es, there was picketing, but it was not the picketing that dete
r-mined whether a violation occurred. Rather, it was the impact 
of that picketing based on the message as 
to whether it coerced 
or restrained the neutral employer which was the d
etermining 
factor with the goal of causing that e
mployer to cease doing 
business with the primary employer. See 
Meat & Allied Food 
Workers Local 248
, 230 NLRB 189 fn. 3 (1977), enfd. 5
71 
F.2d 587 (7th Cir. 1978); 
Nashville Building 
Trades Cou
ncil
, 188 NLRB 470, 471 (1971); 
San Francisco Typ
ographical 
Union No. 21
, 188 NLRB 673, 680 (1971), enfd. 465 F.2d 53 
(9th Cir. 1972); and 
Salem Building Trades Council
, 163 
NLRB 33, 36 (1967)
, enfd
, 388 F.2d 987 (9th  Cir. 1968). 
 I find, as set forth above, that the posting of a large sign 
manned by two to four union agents near the entrance of a 
business naming that business as the subject of a labor dispute 
sends a signal to members of the public
 that the Union is pic
k-eting that bus
iness, and unless otherwise explained by the sign, 
seeking a total boycott of that business.
18 I attribute more to the 
general public than the 
Overstreet 
majority was willing to do, 
in that I find that most passersby un
derstand the symbolic co
n-cept of pic
keting, and that many will react to that concept rather 
than the actual message being broadcast. I find the pos
ting of a 
large sign at the situs of a dispute, manned by union members, 
is conduct that is a form of picketi
ng and would be recognized 
as such by the general public. I find the posting of the sign 
would send a signal to most members of the public that the 
Union was asking them to honor a picket line against the named 

entity. As Justice Stephens stated in 
NLRB v.
 Retail Clerks 
Local 1001, 
441 U.S. 607, 618
Œ619 (1980), a case involving 
consumer picketing, ﬁthe very presence of a picket line may 
induce action of one kind or another, quite i
rrespective of the 
nature of the ideas which are being disseminated.ﬂ Justice
 Ste-vens went on to state, ﬁThe statutory ban in this case affects 
only that a
spect of the union™s efforts to communicate its views 
that calls for an automatic response to a signal, rather than a 
reasoned response to an idea.ﬂ 
 I also respectfully take iss
ue with the 
Overstreet 
majority™s 
application of the term ﬁlabor disputeﬂ to secondary employers 
18 Since I find the Union™s omission of the Starkey™s name from its 
banner was a co
mponent of its coercive conduct 
towards Goodell, I do 
not need to a
ddress the General Counsel™s alternative contention in the 
complaint that such omission constituted fraudulent speech.
 in the 8(b)(4) context. In
 Sheet Metal Wor
kers
 Local 7 
345 
NLRB 1322, 1324 (2005), the Board gave the following defin
i-
tion of the term ﬁlabor disputeﬂ as refer
red to under Se
ction 
8(b)(4)(ii)(B) of the Act: 
  The Act draws a distinction between picketing directed at a 
primary employer
Šan employer with whom the union has a 
labor dispute
Šand picketing directed at a neutral 
or 
secon
d-ary 
employers who have no disput
e with the union in order to 
force those employers to stop doing business with the pr
imary 
employer. Section 8(b)(4)(ii)(B) ‚makes it unlawful for a l
a-bor organization or its agents to threaten, coerce, or restrain 
any person engaged in commerce or in an i
ndustry affecting 
commerce, where an object thereof is forcing or r
equiring any 
person to cease doing business with any other person.™ (Cit
a-
tions omitted.)
19  In my view the Board™s definition is consonant with the S
u-preme Court™s statement regarding the p
urpose of Section 
8(b)(4) of the Act, which was e
nacted through amendments to 
the Statute, and su
bsequent to the definition in Section 2(9) of 
the Act. Thus, the Court has stated that Section 8(b)(4) r
eflects, 
ﬁthe dual congressional objectives of preser
ving the right of 
labor organizations to bring pressure to bear on offending e
m-ployers in primary labor disputes and of shielding unoffending 

employers and others from pressure in controversies not their 

own.ﬂ 
NLRB v. Denver Building Trades Council, 
341 U.S.
 675, 
692 (1951). Thus, the dissent in the 
Overstreet 
case asserted the 
Regional Director had sufficient likelihood of prevailing on the 

fraudulent speech claim to warrant a granting of a preliminary 

injunction under the ALJ™s finding and decision. The dis
sent 
stated: 
  Many people, because of their sympathies or their obligations 
as union members, will not patronize firms whose employees 
are engaged in disputes over union recognition or terms of 
employment. See, 
Overstreet v. United Brotherhood of Ca
r-pente
rs and Joiners of America, Local Union No.1506, 
supra 
at 1219. 
  The dissent noted the union continued to post its banners long 
after the firms had finished their work and left, ﬁso the banners 
and their ‚shame™ message were present even when there was 
no work going on at the sites to which the union had any obje
c-tion.ﬂ Id at 1219. The dissent noted, citing the opi
nion of the 
administrative law judge in that case, that the only message that 
could reasonably be conveyed to readers of the banners was 
19 In
 Sheet Metal Workers™ Local 7 
supra at 1324, the Board r
epeated 
the 
Moore Dry Dock 
sta
ndards, for
 lawful primary picketing, one of 
which is ﬁthe picketing discloses clearly that the dispute is with the 
primary employer.ﬂ In the instant case, the Union cites 
Service Emplo
y-ees Local 399 (Delta Air Lines), 
293 NLRB 602 (1989), for the prop
o-
sition that om
itting the name of the primary employer from the Union™s 
banner was lawful. However, the Board has made clear the standards 
set forth in the 
Delta Airlines 
case apply only to lawful han
dbilling. 
See, 
Service Employees Local 254 (Womens & Infants Hosp
ital),
 324 
NLRB 743, 749 (1997), noting, ﬁthe carrying or wearing signs and 

placards places Respondent™s activities beyond the mere dissemin
ation 
of ideas. Whether intended or not, the signs may induce action by e
m-ployees or students without regard to their mess
age.ﬂ See also, 
Tea
m-sters Local 917 (I
ndustry City), 
307 NLRB 1419 fn. 3 (1992).
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 74 that the
 respondent unions had primary labor disputes with 
neutrals named on the banners and that those neutrals were not 
treating their employees properly. The dissent quoted the a
d-ministrative law judge in concluding the union had the intent of 
causing targeted 
neutral employers such discomfiture through 

the banners that persons would cease doing business with pr
i-mary employers or influence other neutral employers or pe
r-sons to cease doing business with primary employers. 
 In sum, I find the Union is engaged in a
n unlawful secondary 
boycott in violation of Section 8(b)(4)(ii)(B) of the Act against 

Goodell by the posting of a large banner, manned by two to 
four union agents, near the entrance to Goodell™s premises l
a-beling Goodell, a neutral employer, as the subjec
t of a labor 
dispute, omitting Starkey™s name from the banner, and mai
n-taining that banner long after Starkey, the employer with which 

the Union had the dispute 
had ceased work at the site. The U
n-ion™s conduct was picketing or other coe
rcive conduct as it 
sent 
a strong signal to members of the public to engage in a boycott 
of Goodell™s se
rvices, particularly here where the Union™s large 
banner failed to explain that its labor dispute was with Starkey, 

the primary employer. The Union™s conduct occurred again
st 
the backdrop in which it had previously had engaged in lengthy 

and aggressive ambulatory picke
ting at the site, and it not only 
served as a signal to potential customers who used the law 

firms se
rvices, but it impacted on the ability of the law firm to
 perform those services for clients who remained loyal to the 
law firm. 
 CONCLUSIONS OF 
LAW 
 1. Respondent, Mid
-Atlantic Regional Council of Carpe
n-ters, by picketing at the Alex Brown Building, One South 

Street, Baltimore, Maryland, from August 9, 2005, an
d therea
f-
ter, with a banner which failed to identify Starkey Construction 
Co., Inc. as the employer with which the Union had a primary 
labor dispute, engaged in coercive conduct with an object of 
placing pressure on Goodell, DeVries, Leech & Dann, LLP, 

and
 other persons, to cease doing business with Starkey Co
n-struction Co., Inc., in violation of Section 8(b)(4)(ii)(B) of the 
Act. 
 2. The aforementioned unfair labor practices affect co
m-merce within the meaning of Section 2(6) of the Act. 
 REMEDY 
 Having fou
nd that the Respondent has engaged in certain u
n-fair labor practices, I find it must be o
rdered to cease and desist 
and to take certain a
ffirmative action designed to effectuate the 
policies of the Act. 
 [Recommended Order omitted from publication.]
    